      Case 2:18-cv-08616 Document 1 Filed 10/06/18 Page 1 of 18 Page ID #:1




 1 Laurence M. Rosen, Esq. (SBN 219683)
 2 THE ROSEN LAW FIRM, P.A.
   355 South Grand Avenue, Suite 2450
 3 Los Angeles, CA 90071
 4 Telephone: (213) 785-2610
   Facsimile: (213) 226-4684
 5 Email: lrosen@rosenlegal.com
 6
 7 Counsel for Plaintiff
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10   KEVIN MCCORMICK, Individually and Case No:
11   On Behalf of All Others Similarly
     Situated,                         CLASS ACTION COMPLAINT FOR
12
                                       VIOLATIONS OF THE FEDERAL
13          Plaintiff,                 SECURITIES LAWS
14
            v.                                       JURY TRIAL DEMANDED
15
16   NAMASTE TECHNOLOGIES INC.,
     SEAN DOLLINGER, PHILIP VAN DEN
17
     BERG and KENNETH NGO,
18
19          Defendants.

20
           Plaintiff Kevin Mccormick (“Plaintiff”), individually and on behalf of all other
21
     persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s
22
     complaint against Defendants (defined below), alleges the following based upon
23
     personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and
24
     belief as to all other matters, based upon, inter alia, the investigation conducted by
25
     and through his attorneys, which included, among other things, a review of the
26
     Defendants’ public documents, conference calls and announcements made by
27
     Defendants, public filings, wire and press releases published by and regarding
28
     Namaste Technologies Inc. (“Namaste” or the “Company”), and information readily
                                               -1-
                  Class Action Complaint for Violation of the Federal Securities Laws
     Case 2:18-cv-08616 Document 1 Filed 10/06/18 Page 2 of 18 Page ID #:2




 1 obtainable on the Internet. Plaintiff believes that substantial evidentiary support will
 2 exist for the allegations set forth herein after a reasonable opportunity for discovery.
 3                               NATURE OF THE ACTION
 4        1.     This is a class action on behalf of persons or entities who purchased or
 5 otherwise acquired publicly traded Namaste securities between November 29, 2017
 6 and October 4, 2018, inclusive (the “Class Period”). Plaintiff seeks to recover
 7 compensable damages caused by Defendants’ violations of the federal securities
 8 laws under the Securities Exchange Act of 1934 (the “Exchange Act”).
 9                              JURISDICTION AND VENUE
10        2.     The claims asserted herein arise under and pursuant to Sections 10(b)
11 and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5
12 promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).
13        3.     This Court has jurisdiction over the subject matter of this action
14 pursuant to 28 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C.
15 §78aa).
16        4.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)
17 and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged
18 misstatements entered and the subsequent damages took place in this judicial district.
19        5.     In connection with the acts, conduct and other wrongs alleged in this
20 complaint, Defendants, directly or indirectly, used the means and instrumentalities of
21 interstate commerce, including but not limited to, the United States mails, interstate
22 telephone communications and the facilities of the national securities exchange.
23                                           PARTIES
24        6.     Plaintiff, as set forth in the accompanying certification, incorporated by
25 reference herein, purchased Namaste securities during the Class Period and was
26 economically damaged thereby.
27        7.     Defendant Namaste operates as a cannabis e-commerce company with
28 e-commerce sites in 26 countries. Namaste is incorporated and has its principal

                                               -2-
                  Class Action Complaint for Violation of the Federal Securities Laws
     Case 2:18-cv-08616 Document 1 Filed 10/06/18 Page 3 of 18 Page ID #:3




 1 executive offices in Canada. Namaste’s common stock trade on the OTC under the
 2 ticker symbol “NXTTF.”
 3         8.    Defendant Sean Dollinger (“Dollinger”) has served as the Company’s
 4 Chief Executive Officer (“CEO”) during the Class Period.
 5         9.    Defendant Philip van den Berg (“van den Berg”) served as the
 6 Company’s Chief Financial Officer (“CFO”) from around October 2016 until June
 7 2018.
 8         10.   Defendant Kenneth Ngo (“Ngo”) has served as the Company’s CFO
 9 since June 2018. Ngo served as the Company’s corporate controller from April 2018
10 until June 2018.
11         11.   Defendants Dollinger, van den Berg, and Ngo are collectively referred
12 to herein as the “Individual Defendants.”
13         12.   Each of the Individual Defendants:
14               (a)   directly participated in the management of the Company;
15               (b)   was directly involved in the day-to-day operations of the
16                     Company at the highest levels;
17               (c)   was privy to confidential proprietary information concerning the
18                     Company and its business and operations;
19               (d)   was directly or indirectly involved in drafting, producing,
20                     reviewing and/or disseminating the false and misleading
21                     statements and information alleged herein;
22               (e)   was directly or indirectly involved in the oversight or
23                     implementation of the Company’s internal controls;
24               (f)   was aware of or recklessly disregarded the fact that the false and
25                     misleading statements were being issued concerning the
26                     Company; and/or
27               (g)   approved or ratified these statements in violation of the federal
28                     securities laws.

                                              -3-
                 Class Action Complaint for Violation of the Federal Securities Laws
     Case 2:18-cv-08616 Document 1 Filed 10/06/18 Page 4 of 18 Page ID #:4




 1        13.   Namaste is liable for the acts of the Individual Defendants and its
 2 employees under the doctrine of respondeat superior and common law principles of
 3 agency because all of the wrongful acts complained of herein were carried out within
 4 the scope of their employment.
 5        14.   The scienter of the Individual Defendants and other employees and
 6 agents of the Company is similarly imputed to Namaste under respondeat superior
 7 and agency principles.
 8        15.   Defendants Namaste and the Individual Defendants are collectively
 9 referred to herein as “Defendants.”
10                           SUBSTANTIVE ALLEGATIONS
11                           Materially False and Misleading
12                      Statements Issued During the Class Period
13        16.   On November 28, 2017, after market hours, Namaste issued a press
14 release entitled, “Namaste Divests US Assets to Focus on Legal Cannabis Markets
15 and Announces Conference Call,” announcing that it had signed a stock purchase
16 agreement to sell its wholly owned US subsidiary, Dollinger Enterprises US Inc. The
17 press release stated, in relevant part:
18        Vancouver, British Columbia, Canada - Namaste Technologies Inc.
19        (“Namaste”        or    the    “Company”)       (CSE:N)     (OTC:NXTTF)
          (FRANKFURT:M5BQ) is pleased to announce that it has signed a stock
20
          purchase agreement (the “Agreement”) with ESC Hughes Holdings
21        Limited (“ESC”) to sell the Company’s wholly owned US subsidiary,
22        Dollinger Enterprises US Inc. (“Dollinger US”). The Agreement
          includes the sale of the domain names Everyonedoesit.com and
23        NamasteVapes.com which combined represent less than 7% of
24        Namaste’s current gross revenue, both of which are currently operating
          at a net loss. Due to the political uncertainty surrounding the legalization
25        of cannabis in the US, Namaste’s management has deemed it appropriate
26        to shift its focus to legal cannabis markets and management believes that
27        the Company will be better aligned with its long-term interests by
          divesting its US operations. Management also feels it is prudent to divest
28        these assets in preparation for the legalization of both medical and

                                              -4-
                 Class Action Complaint for Violation of the Federal Securities Laws
     Case 2:18-cv-08616 Document 1 Filed 10/06/18 Page 5 of 18 Page ID #:5




 1       recreational marijuana in Canada. This decision better aligns Namaste
         with many of its Canadian counterparts and will enable the Company to
 2       capitalize on more accretive opportunities moving forward.
 3
         Under the terms of the Agreement, Namaste will, through its wholly
 4       owned subsidiary, Namaste Technologies Holdings Inc., in consideration
 5       of a cash purchase price of US $400,000, convey to ESC the following:
 6             •All authorized and issued shares of Dollinger US
 7             •NamasteVapes.com and Everyonedoesit.com domains
 8             •All banking, merchant, and services accounts
 9             •Five employees of Dollinger US
10             •One real estate lease held under Dollinger US
11       Payment of US $100,000 will be received on closing, with the balance of
         the purchase price being paid at a monthly rate of US $25,000 until paid
12
         in full, with payments commencing on January 1, 2018. Closing is
13       expected to occur on or about December 4, 2017.
14       Although many US states have established some form of medical and/or
15       recreational cannabis legalization, the US federal government remains
16       firm on its position regarding cannabis prohibition. Namaste feels this
         uncertainty may pose challenges in both the short and medium term and
17       restrict growth opportunities in more progressive markets. Under the
18       terms of this Agreement, Namaste will retain all of its existing database
         of over 520,000 US consumers, and intends on leveraging that data once
19       US federal legalization is in place.
20
                                         *       *      *
21
22       Conference Call

23       Namaste will be holding a conference call at 8:30 a.m. on Wednesday,
         November 29, 2017 to discuss and answer questions regarding the above
24
         news. The call will be led by Namaste’s CEO, Sean Dollinger.
25
                                         *       *      *
26
27
28

                                             -5-
                Class Action Complaint for Violation of the Federal Securities Laws
      Case 2:18-cv-08616 Document 1 Filed 10/06/18 Page 6 of 18 Page ID #:6




 1         Management Commentary
 2         Sean Dollinger, President and CEO of Namaste comments: “In light of
 3         recent trends, Namaste is extremely excited at the potential for additional
           growth opportunities in more progressive markets. As a result of this
 4         divestiture, Namaste believes it has set the stage to fully exploit any and
 5         all opportunities that present themselves within legalized marijuana
           markets globally. Our decision to divest these US assets is strategic in
 6         nature and sets the stage for greater expansion of our e-commerce
 7         platform. Namaste believes its future success will be achieved through
           organic growth, in addition to forming strategic alliances. We also
 8
           believe this divestiture will lead the Company to profitability in a much
 9         shorter time-frame.”
10
           17.    The following day, November 29, 2017, Namaste held a conference call
11
     to discuss and answer questions regarding the sale of Dollinger Enterprises US Inc.
12
     During the call, Hollinger stated the transaction was at arms-length:
13
14         [Question:] and the buyers [of Dollinger Enterprises US] are arm’s length,
           are they?
15
16         [Dollinger]: Absolutely! It’s a group out of Europe who’s been interested and
           we don’t feel they’re a threat if do need to re-enter into the U.S. So we
17         needed to make sure, there were a lot of people who were interested, due to
18         the names of the websites, etc., so we did have to make a strategic decision on
           who we sold to.”
19
20         (Emphasis added.)
21
           18.    On February 20, 2018, Namaste filed a short form prospectus with the
22
     Canadian Securities Exchange. The prospectus was signed by Defendants Dollinger
23
     and van den Berg. The prospectus described the sale of Namaste’s U.S. subsidiary,
24
     stating in relevant part:
25
           On December 31, 2017, the Company completed the sale of Dollinger
26
           Enterprises US Inc., a wholly-owned US subsidiary, to ESC Hughes
27         Holdings Limited, for cash consideration of USD$400,000.
28         USD$100,000 was received on closing, with the balance of the
           purchase price to be paid in monthly instalments of USD$25,000. The
                                                -6-
                   Class Action Complaint for Violation of the Federal Securities Laws
      Case 2:18-cv-08616 Document 1 Filed 10/06/18 Page 7 of 18 Page ID #:7




 1         sale represented the divestiture of the domains, everyonedoesit.com
           and namastevapes.com, which accounted for less than 7% of the
 2         Company’s gross revenues and operated at a loss.
 3
           19.    The statements contained in ¶¶16-18 were materially false and/or
 4
     misleading because they misrepresented and failed to disclose the following adverse
 5
     facts pertaining to the Company’s business, operations and prospects, which were
 6
     known to Defendants or recklessly disregarded by them. Specifically, Defendants
 7
     made false and/or misleading statements and/or failed to disclose that: (1) Namaste
 8
     failed to disclose that it had sold its wholly-owned U.S. subsidiary to Namaste
 9
     executives; (2) consequently, Namaste did not sell its U.S. subsidiary in an arm’s
10
     length transaction; and (3) as a result, Defendants’ statements about its business,
11
     operations, and prospects, were materially false and misleading and/or lacked a
12
     reasonable basis at all relevant times.
13
                             THE TRUTH BEGINS TO EMERGE
14
           20.    On October 4, 2018, Citron Research published an article entitled,
15
     “Namaste: Citron has exposed complete FRAUD that underpins the ‘Business’ of
16
     Namaste,” stating that the Company had entered into an “undisclosed related party”
17
     transaction. The article stated, in relevant part:
18
           To keep this simple and to the point, lets go right into indefensible
19
           FRAUD #1
20
21         Fake claim of a Nasdaq Listing to get investors to buy the stock.
22         Mr. Dollinger has promised investors a Nasdaq listing and the simple
23         takeaway that comes with it, a higher share price on the back of an up-
           listing.
24
25         In our previous report, we explained that the NASDAQ would laugh
26         Dollinger out of the room given his seedy background and the
           company’s opaque finances. So what did Mr. Dollinger turn around and
27         do… nothing crazy, just committed an act of securities fraud. A video is
28         worth 2k words.

                                                -7-
                   Class Action Complaint for Violation of the Federal Securities Laws
     Case 2:18-cv-08616 Document 1 Filed 10/06/18 Page 8 of 18 Page ID #:8




 1
         https://www.youtube.com/watch?v=MvFEkvgyHAE
 2
 3       For those who don’t want to watch the video, here is a highlight from the
         transcript.
 4
 5
 6
 7
 8
 9
10
11                                  *     *     *
         Fraud #2: Undisclosed Related Party Sale with Proof
12
13       With the hope of obtaining the NASDAQ listing on Nov 28, 2017,
14       Namaste announced that it divested of its US assets, Dollinger
         Enterprises US Inc.
15
16       “with our LP sales license knocking on our doorstep, Namaste
         management has decided that it would be best for our shareholders to
17
         divest the company of our US assets...With the US’s federal government
18       stance on marijuana and the current federal legislation in the US,
19       Namaste management believes this is a strategic decision which will
         allow the company to explore new opportunities.” --- Sean Dollinger,
20       Nov 28, 2017 Call
21
         Citron asks, “Who in the world would want to buy a money
22       hemorrhaging online vape business from Namaste?”
23
24       In a direct response to that simple question, Sean Dollinger replied:

25       “[Question:] and the buyers are arm’s length, are they? [Sean]:
26       absolutely! It’s a group out of Europe” Sean Dollinger, Nov 28, 2017
         Call
27
28

                                             -8-
                Class Action Complaint for Violation of the Federal Securities Laws
     Case 2:18-cv-08616 Document 1 Filed 10/06/18 Page 9 of 18 Page ID #:9




 1       Namaste allegedly sold these assets for US$400k to ESC Hughes
         Holding Limited. The terms were $100k down and $25k a month (which
 2       we do have any record of being paid).
 3
         A simple corporate search will illustrate that the purchaser is out of
 4
         Ireland is not a third party, but rather none other than Namaste
 5       executive David Hughes.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
         Here is the signed version of the same document.
18
19       http://search.sunbiz.org/Inquiry/CorporationSearch/ConvertTiffToPDF?s
20       toragePath=COR%5C2018%5C0419%5C11995491.Tif&documentNum
         ber=P16000017747
21
22       Namaste Executive (David Hughes) Bought Dollinger Enterprises. And
         just in case, you believe his name is a coincidence, you will see that the
23       other signatory on the document is none other than is Paul Burns, the HR
24       Manager at Namaste (LinkedIN).
25
26
27
28

                                             -9-
                Class Action Complaint for Violation of the Federal Securities Laws
     Case 2:18-cv-08616 Document 1 Filed 10/06/18 Page 10 of 18 Page ID #:10




 1
 2
 3
 4
 5
 6
 7
 8
 9
           Just to be clear, Dollinger said he sold this asset to an arm’s length
10         party . . . but it was really sold to David Hughes who has been with
11         Namaste since Feb 2015 (and Paul Burn who has been with Namaste
           since 2016) – can investors trust anything Dollinger says going forward?
12
13         Namaste has lied to its shareholders, Canadian Regulators, US
14         Regulators; and most of all has attempted to hide US assets from the
           Justice Department in an attempt to obtain a US listing.
15
16         Citron’s theory makes this a criminal offense.
17
           Could it be possible that Namaste gave away revenues of owning
18         Dollinger but not the costs? In other words, could they be stealing
19         money from the company?

20         In explaining the stated transaction from a financial viewpoint, Dollinger
21         stated: “By selling our US arm, not only will we be selling it at fair
           market value, which will give our company positive cash flow for the
22         next twelve months, but the removal of the division will allow us to
23         become profitable by the summer of 2018.” Sean Dollinger, Nov 28,
24         2017

25         Yet, despite claims that Namaste removed the majority of its losses,
26         Namaste somehow managed to pile up larger losses than the prior year.
27
28

                                               - 10 -
                  Class Action Complaint for Violation of the Federal Securities Laws
     Case 2:18-cv-08616 Document 1 Filed 10/06/18 Page 11 of 18 Page ID #:11




 1
 2
 3
 4
 5
 6
 7
           With $2.6 million in inexplicable consulting fees, Citron believes that
 8
           Namaste is paying out large sums of cash to what might be undisclosed
 9         related parties.
10
                                           *       *      *
11         (Emphasis added.)
12         21.   On this news, shares of Namaste fell $0.19 per share or nearly 10.5%
13 over the next two trading days to close at $1.62 per share on October 5, 2018,
14 damaging investors.
15         22.   As a result of Defendants’ wrongful acts and omissions, and the
16 precipitous decline in the market value of the Company’s common shares, Plaintiff
17 and other Class members have suffered significant losses and damages.
18                  PLAINTIFF’S CLASS ACTION ALLEGATIONS
19         23.   Plaintiff brings this action as a class action pursuant to Federal Rule of
20 Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other
21 than defendants who acquired Namaste securities publicly traded on OTC during the
22 Class Period, and who were damaged thereby (the “Class”). Excluded from the Class
23 are Defendants, the officers and directors of Namaste, members of the Individual
24 Defendants’ immediate families and their legal representatives, heirs, successors or
25 assigns and any entity in which Officer or Director Defendants have or had a
26 controlling interest.
27         24.   The members of the Class are so numerous that joinder of all members
28 is impracticable. Throughout the Class Period, Namaste securities were actively

                                               - 11 -
                  Class Action Complaint for Violation of the Federal Securities Laws
     Case 2:18-cv-08616 Document 1 Filed 10/06/18 Page 12 of 18 Page ID #:12




 1 traded on OTC. While the exact number of Class members is unknown to Plaintiff at
 2 this time and can be ascertained only through appropriate discovery, Plaintiff
 3 believes that there are hundreds, if not thousands of members in the proposed Class.
 4         25.     Plaintiff’s claims are typical of the claims of the members of the Class
 5 as all members of the Class are similarly affected by defendants’ wrongful conduct
 6 in violation of federal law that is complained of herein.
 7         26.     Plaintiff will fairly and adequately protect the interests of the members
 8 of the Class and has retained counsel competent and experienced in class and
 9 securities litigation. Plaintiff has no interests antagonistic to or in conflict with those
10 of the Class.
11         27.     Common questions of law and fact exist as to all members of the Class
12 and predominate over any questions solely affecting individual members of the
13 Class. Among the questions of law and fact common to the Class are:
14         •       whether the Exchange Act were violated by Defendants’ acts as alleged
15                 herein;
16         •       whether statements made by Defendants to the investing public during
17                 the Class Period misrepresented material facts about the financial
18                 condition and business of Namaste;
19         •       whether Defendants’ public statements to the investing public during
20                 the Class Period omitted material facts necessary to make the statements
21                 made, in light of the circumstances under which they were made, not
22                 misleading;
23         •       whether the Defendants caused Namaste to issue false and misleading
24                 filings during the Class Period;
25         •       whether Defendants acted knowingly or recklessly in issuing false
26                 filings;
27
28

                                                - 12 -
                   Class Action Complaint for Violation of the Federal Securities Laws
     Case 2:18-cv-08616 Document 1 Filed 10/06/18 Page 13 of 18 Page ID #:13




 1         •     whether the prices of Namaste securities during the Class Period were
 2               artificially inflated because of the Defendants’ conduct complained of
 3               herein; and
 4         •     whether the members of the Class have sustained damages and, if so,
 5               what is the proper measure of damages.
 6         28.   A class action is superior to all other available methods for the fair and
 7 efficient adjudication of this controversy since joinder of all members is
 8 impracticable. Furthermore, as the damages suffered by individual Class members
 9 may be relatively small, the expense and burden of individual litigation make it
10 impossible for members of the Class to individually redress the wrongs done to
11 them. There will be no difficulty in the management of this action as a class action.
12         29.   Plaintiff will rely, in part, upon the presumption of reliance established
13 by the fraud-on-the-market doctrine in that:
14         •     Namaste shares met the requirements for listing, and were listed and
15               actively traded on the OTC, an efficient market;
16         •     As a public issuer, Namaste filed periodic public reports;
17         •     Namaste regularly communicated with public investors via established
18               market communication mechanisms, including through the regular
19               dissemination of press releases via major newswire services and through
20               other wide-ranging public disclosures, such as communications with the
21               financial press and other similar reporting services;
22         •     Namaste’s securities were liquid and traded with moderate to heavy
23               volume during the Class Period; and
24         •     Namaste was followed by a number of securities analysts employed by
25               major brokerage firms who wrote reports that were widely distributed
26               and publicly available.
27         30.   Based on the foregoing, the market for Namaste securities promptly
28 digested current information regarding Namaste from all publicly available sources

                                               - 13 -
                  Class Action Complaint for Violation of the Federal Securities Laws
     Case 2:18-cv-08616 Document 1 Filed 10/06/18 Page 14 of 18 Page ID #:14




 1 and reflected such information in the prices of the shares, and Plaintiff and the
 2 members of the Class are entitled to a presumption of reliance upon the integrity of
 3 the market.
 4         31.     Alternatively, Plaintiff and the members of the Class are entitled to the
 5 presumption of reliance established by the Supreme Court in Affiliated Ute Citizens
 6 of the State of Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted
 7 material information in their Class Period statements in violation of a duty to
 8 disclose such information as detailed above.
 9                                       COUNT I
10       For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
                                  Against All Defendants
11
           32.     Plaintiff repeats and realleges each and every allegation contained
12
     above as if fully set forth herein.
13
           33.     This Count is asserted against Defendants is based upon Section 10(b)
14
     of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by
15
     the SEC.
16
           34.     During the Class Period, Defendants, individually and in concert,
17
     directly or indirectly, disseminated or approved the false statements specified above,
18
     which they knew or deliberately disregarded were misleading in that they contained
19
     misrepresentations and failed to disclose material facts necessary in order to make
20
     the statements made, in light of the circumstances under which they were made, not
21
     misleading.
22
           35.     Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:
23
                   •     employed devices, schemes and artifices to defraud;
24
                   •     made untrue statements of material facts or omitted to state
25
                         material facts necessary in order to make the statements made, in
26
                         light of the circumstances under which they were made, not
27
                         misleading; or
28

                                                - 14 -
                   Class Action Complaint for Violation of the Federal Securities Laws
     Case 2:18-cv-08616 Document 1 Filed 10/06/18 Page 15 of 18 Page ID #:15




 1               •      engaged in acts, practices and a course of business that operated as
 2                      a fraud or deceit upon plaintiff and others similarly situated in
 3                      connection with their purchases of Namaste securities during the
 4                      Class Period.
 5         36.   Defendants acted with scienter in that they knew that the public
 6 documents and statements issued or disseminated in the name of Namaste were
 7 materially false and misleading; knew that such statements or documents would be
 8 issued or disseminated to the investing public; and knowingly and substantially
 9 participated, or acquiesced in the issuance or dissemination of such statements or
10 documents as primary violations of the securities laws. These defendants by virtue of
11 their receipt of information reflecting the true facts of Namaste, their control over,
12 and/or receipt and/or modification of Namaste’s allegedly materially misleading
13 statements, and/or their associations with the Company which made them privy to
14 confidential proprietary information concerning Namaste, participated in the
15 fraudulent scheme alleged herein.
16         37.    Individual Defendants, who are the senior officers and/or directors of
17 the Company, had actual knowledge of the material omissions and/or the falsity of
18 the material statements set forth above, and intended to deceive Plaintiff and the
19 other members of the Class, or, in the alternative, acted with reckless disregard for
20 the truth when they failed to ascertain and disclose the true facts in the statements
21 made by them or other Namaste personnel to members of the investing public,
22 including Plaintiff and the Class.
23         38.   As a result of the foregoing, the market price of Namaste securities was
24 artificially inflated during the Class Period. In ignorance of the falsity of Defendants’
25 statements, Plaintiff and the other members of the Class relied on the statements
26 described above and/or the integrity of the market price of Namaste securities during
27 the Class Period in purchasing Namaste securities at prices that were artificially
28 inflated as a result of Defendants’ false and misleading statements.

                                               - 15 -
                  Class Action Complaint for Violation of the Federal Securities Laws
     Case 2:18-cv-08616 Document 1 Filed 10/06/18 Page 16 of 18 Page ID #:16




 1         39.    Had Plaintiff and the other members of the Class been aware that the
 2 market price of Namaste securities had been artificially and falsely inflated by
 3 Defendants’ misleading statements and by the material adverse information which
 4 Defendants did not disclose, they would not have purchased Namaste securities at
 5 the artificially inflated prices that they did, or at all.
 6         40.     As a result of the wrongful conduct alleged herein, Plaintiff and other
 7 members of the Class have suffered damages in an amount to be established at trial.
 8         41.    By reason of the foregoing, Defendants have violated Section 10(b) of
 9 the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to the plaintiff
10 and the other members of the Class for substantial damages which they suffered in
11 connection with their purchase of Namaste securities during the Class Period.
12                                     COUNT II
13                      Violations of Section 20(a) of the Exchange Act
                              Against the Individual Defendants
14
           42.    Plaintiff repeats and realleges each and every allegation contained in the
15
     foregoing paragraphs as if fully set forth herein.
16
           43.    During the Class Period, the Individual Defendants participated in the
17
     operation and management of Namaste, and conducted and participated, directly and
18
     indirectly, in the conduct of Namaste’s business affairs. Because of their senior
19
     positions, they knew the adverse non-public information about Namaste’s
20
     misstatement of revenue and profit and false financial statements.
21
           44.    As officers and/or directors of a publicly owned company, the
22
     Individual Defendants had a duty to disseminate accurate and truthful information
23
     with respect to Namaste’s financial condition and results of operations, and to correct
24
     promptly any public statements issued by Namaste which had become materially
25
     false or misleading.
26
           45.     Because of their positions of control and authority as senior officers,
27
     the Individual Defendants were able to, and did, control the contents of the various
28
     reports, press releases and public filings which Namaste disseminated in the
                                                - 16 -
                   Class Action Complaint for Violation of the Federal Securities Laws
     Case 2:18-cv-08616 Document 1 Filed 10/06/18 Page 17 of 18 Page ID #:17




 1 marketplace during the Class Period concerning Namaste’s results of operations.
 2 Throughout the Class Period, the Individual Defendants exercised their power and
 3 authority to cause Namaste to engage in the wrongful acts complained of herein. The
 4 Individual Defendants therefore, were “controlling persons” of Namaste within the
 5 meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in
 6 the unlawful conduct alleged which artificially inflated the market price of Namaste
 7 securities.
 8         46.   By reason of the above conduct, the Individual Defendants are liable
 9 pursuant to Section 20(a) of the Exchange Act for the violations committed by
10 Namaste.
11                                  PRAYER FOR RELIEF
12         WHEREFORE, Plaintiff demands judgment against Defendants as follows:
13         A.    Determining that the instant action may be maintained as a class action
14 under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the
15 Class representative;
16         B.    Requiring Defendants to pay damages sustained by Plaintiff and the
17 Class by reason of the acts and transactions alleged herein;
18         C.    Awarding Plaintiff and the other members of the Class prejudgment and
19 post-judgment interest, as well as their reasonable attorneys’ fees, expert fees and
20 other costs; and
21         D.    Awarding such other and further relief as this Court may deem just and
22 proper.
23                            DEMAND FOR TRIAL BY JURY
24         Plaintiff hereby demands a trial by jury.
25 Dated: October 6, 2018                     Respectfully submitted,
26                                            THE ROSEN LAW FIRM, P.A.
27                                            By: /s/Laurence Rosen
28                                            Laurence M. Rosen, Esq. (SBN 219683)

                                               - 17 -
                  Class Action Complaint for Violation of the Federal Securities Laws
     Case 2:18-cv-08616 Document 1 Filed 10/06/18 Page 18 of 18 Page ID #:18




 1                                           355 S. Grand Avenue, Suite 2450
                                             Los Angeles, CA 90071
 2                                           Telephone: (213) 785-2610
 3                                           Facsimile: (213) 226-4684
                                             Email: lrosen@rosenlegal.com
 4
                                             Counsel for Plaintiff
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              - 18 -
                 Class Action Complaint for Violation of the Federal Securities Laws
